Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/644,597 filed on 03/05/2020. This application is a 371 of PCT/IN2018/050576, filed on 09/06/2018, which claims foreign priority of IN201711031533, filed on 09/06/2017.

	
Claim Objections
Claim 5 is objected to because of the following informalities:  “1300,000” should have an additional comma; 1,300,000  Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing silver nanowires, does not reasonably provide enablement for producing metal nanowires of any metal in periodic table. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The following undue experimentation factors have been considered:
Breadth of Claims: Based on the broadest reasonable interpretation of the claims, the claims including producing metal nanowires by first dissolving metal salt into ethylene glycol, in which the metal salt can be any metal on the periodic table in any salt form. The metal salt is also mixed with an alkali metal halide and heated to produce a metal nanowires. 

Nature of the Invention: The specification discloses producing nanowires in a continuous manner via CSTRs in a tunable process to control the length and diameter of the nanowires. Specifically, the invention is directed to producing metal nanowires, specifically silver nanowires, via reduction reaction from interaction with an alkali halide in a solvent of ethylene glycol. 

The State of the Prior Art and D Level of One of Ordinary Skill: Producing metal nanowires via a reduction reaction is well known in the art. The reactants and conditions used to produce the metal nanowires often depends on the specific metal being produced or the specific group of metals on the periodic table. Therefore, a person of ordinary skill in the would understand how to perform the basic steps of the application and control the variables to produce different results for silver nanowires. However, a person of ordinary skill in the art would not reasonably 
 
Level of Predictability in the Art: The level of predictability in the art is very low. The production of nanostructures, and in particular nanowires, can be highly sensitive to the particular reactants being used on the metal, as well the conditions being applied such as time, temperature, and pressure. Furthermore, the chemistry involved to produce metal nanowires would be highly dependent upon the metal being worked given that the electron configuration of each element would dictate the chemistry involved. 

Amount of Direction Provided by the Inventors and F Existence of Working Examples: The inventors provide detailed description information regarding the production of silver nanowires in particular, and also provide a description of “prior art of the invention” in the background section, all of which are directed to methods and descriptions of producing silver nanowires. Furthermore, the inventors provide several working examples all of which are directed to producing silver nanowires. The inventors do not provide direction or working examples on how to use the chemistry of the disclosed instant invention, to produce metal nanowires of any metal on the periodic table. 

The Quantity of Experimentation Required: Therefore, in view of the above factors, the quantity of experimentation necessary to make a metal nanowires composed of any metal on the periodic table, as claimed, is high and undue. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “alkali halide” in claim 3 is used by the claim to mean “sodium, potassium, copper, and iron” while the accepted meaning is Group IA elements (Li, Na, K, Rb, Cs, Fr). The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, the examiner will interpret the phrase “alkali halide” in claim 1, as a metal halide wherein the metal is sodium, potassium, copper, or iron.

Claim 4 recites the limitation "the reagent preparation tank".  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 1 specifies that there are two different reagent preparation tanks, therefore, it is unclear which of the two different reagent preparation tanks “the reagent preparation tank” is referring to. For purposes of examination, it is interpreted as both.
Claim 4 recites the limitation "the solvent".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is interpreted as the ethylene glycol. 
  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 10 – 99%, and the claim also recites 10 – 90% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 7 recites the limitation "the head spaces".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it is interpreted that each CSTR has a head space and that each of the headspaces of the CSTRs are connected. 

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

 Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The markush group of “sodium, potassium, copper, and iron” fails to limit the phrase “alkali halide” of claim 1, because the broadest reasonable interpretation of “alkali halide” does not include copper or iron, which are transition metals.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016). 

Regarding claims 1 – 3, 5, and 8, Li teaches a method for rapid preparation of silver nanowires [Title]. Li teaches the method includes adding a silver nitrate ethylene glycol solution and a polymer ethylene glycol solution that contains copper chloride, at the same time to preheated ethylene glycol in a reactor (meeting the claimed limitation of making a solution “A” and solution “B” and feeding them to a reactor (meeting the claimed limitation of placing the capping agent in the reactor in series), as 
Wherein copper chloride meets the claimed limitation of “alkali halide” (see 112(b) section above) and meets the claimed limitation of claim 3. Wherein silver nitrate meets the claimed limitation of “metal salt” and meets the claimed limitation of claim 2. Wherein the polymer can be polyvinyl pyrrolidone [0011], meeting the claimed limitation of “capping agent” and the claimed limitation of claim 5. 
	The mixed solution is stirred and heated for a reaction time of 5 – 30 minutes, which overlaps with the claimed range, in a temperature range of 140 – 200°C, which overlaps with the claimed range [0008]
	The obtained silver wires are washed with acetone and ethanol and isolated in a centrifugal container (interpreted as moving the outflow to another reactor) [0009]. Wherein the acetone/ethanol solution meets the claimed limitation of antisolvent, given that acetone is a possible “antisolvent” as claimed in claim 8, also meeting the claimed limitation of claim 8. 
	Li does not explicitly teach the stirring rate or the molecular weight of the polyvinyl pyrrolidone 

	Hu teaches a similar method of making silver metal nanowires including mixing polyvinyl pyrrolidone, halide salt, ethylene glycol, and silver nitrate [0013]. Hu further teaches that once the reactants are mixed into the reactor and heated, the stirring speed is 50 – 300 rpm, which overlaps with the claimed range [0020, 0023]. Furthermore, Hu teaches that the polyvinyl pyrrolidone has a molecular weight of 10,000 – 200,000, which overlaps with the claimed range of claim 5. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li and used the stirring speed as taught by Hu. Given that Li and Hu both teach highly similar methods of producing silver nanowires, a person of ordinary skill in the art 
As well, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the polyvinyl pyrrolidone of Li and used the molecular weight range as taught by Hu. Given that Li and Hu both teach highly similar methods of producing silver nanowires including using polyvinyl pyrrolidone, a person of ordinary skill in the art would have a reasonable expectation of success in applying the molecular weight as taught by Hu to the method of Li. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

While Li teaches a batch process and not a continuous process using continuous stirred tank reactor (CSTR). The making of a batch process of the prior art into a continuous is a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP 2144.04 V E). 
Furthermore, as taught by University of Michigan, continuous stirred tank reactor are most commonly used in industrial processing for homogenous liquid-phase flow reactors [page 2, bottom], i.e. the type of reaction of taking place in Li in view of Hu, and can be used in series. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu and made it a continuous process and further still, would have been obvious to a person of ordinary skill in the art to have used a continuous stirred tank reactor (CSTR) in series given that they are primarily used for homogenous liquid phase flow reactions, as taught by University of Michigan. 


Regarding claims 9 – 10, Li in view of Hu and University of Michigan teaches the invention as applied above in claim 1. Li teaches that the metal nanowires have an average length of 10 – 100µm, which overlaps with the claimed range, and an average diameter of 50 – 220 nm, which overlaps with the claimed range [0025]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016), as applied to claim 1 above, in further view of Dong (CN204639140, using espacenet translation)

Regarding claim 4, Li in view of Hu and University of Michigan teaches the invention as applied above in claim 1. Hu teaches that ethylene glycol can be continuously returned to the reaction tank, but does not explicitly teach that the washing liquid (similar the acetone/ethanol mixture of Li, which is interpreted as the antisolvent) can be recycled [Fig 1, 0015, 0016]. 

Dong teaches a method of preparing high conductive silver nanowires [title] via reduction reaction and including the presence of PVP and a final washing [0013, 0014, 0017, 0019]. Dong also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu and University of Michigan and included steps of treating and reusing the ethylene glycol and alcohol/ethanol washing fluid. As taught by Dong, the wastewater from preparation of silver nanowires can damage the environment and cause human harm and therefore, a person of ordinary skill in the art would be motivated to include a recycling system/method in the method of Li in view of Hu and University of Michigan. Furthermore, given that Dong is directed to producing silver nanowires, an ordinarily skilled artisan would have a reasonable expectation of success in achieving predictable results. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the antisolvent (i.e. ethanol/acetone washing fluid) and recycled it back to the last reactor in series given that the washing step is the last step prior to centrifuging the silver nanowires to isolate them. 


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016), as applied to claim 1 above, in further view of Oilmann (US 8,551,211, as cited in IDS 8/23/2021) 
 
Regarding claim 6, Li in view of Hu and University of Michigan teaches the invention as applied above in claim 1. Li in view of Hu and University of Michigan does not teach the number of CSTR reactors in a row. 
Oilmann teaches a similar method of making metal nanowires including using silver nitrate, PVP, and a halide [Example 2], in a continuous reactor based fashion [Abstract]. Oilmann teaches that that continuous-flow reactors may be arranged in series and be stirred reactors [Col 5, line 61 – 66]. Oilmann further shows a method in which two separate reactors stages are used in series [Fig 2.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu and University of Michigan and used 2 CSTR reactors in series to produce the silver nanowires. Given that Oilmann and Li (and Hu) are directed to producing silver nanowires using a similar method, a person of ordinary skill in the art would have a reasonable expectation of success in using two CSTR reactors, as taught by Oilmann, in the method of Li in view of Hu. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016), as applied to claim 1 above, in further view of University at Buffalo (“First Course on Kinetics and Reaction Engineering”, 2015)

Regarding claim 7, Li in view of Hu and University of Michigan teaches the invention as applied above in claim 1. Li in view of Hu and University of Michigan does not teach information about the size of the headspace of the CSTRs. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu and University of Michigan and optimized the headspace volume in relation the total volume in order to calculate and control the reaction taking place and thereby control the conversion amount of the reaction. Given that the University of Buffalo teaches that CSTRs are not filled to the brim during liquid phase reactions and that the volume of the CSTR is an important factor in calculating/controlling the reaction, a person of ordinary skill in the art would be reasonably motivated to control the ratio of the headspace to the total volume in order to produce a steady state reaction that produce a consistent conversion rate. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016), as applied to claim 1 above, in further view of McGough (US2016/0114393)

Regarding claim 11, Li in view of Hu and University of Michigan teaches the invention as applied above in claim 1. Li in view of Hu and University of Michigan does not teach information about the connectivity of the headspace(s) of the CSTRs. 

McGough teaches a method for producing silver nanowires using a similar method as Li and Hu including using silver nitrate, a metal halide, and PVP [0024, 0021, 0022]. McGough further teaches that the vapor space above in the container should be purged with inert gas in order to minimize the presence oxygen in the gas in the vapor space and maintain said atmosphere during the growth phase [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu and University of Michigan and connected the headspaces in order to purge the atmosphere using inert gas and maintain a low oxygen concentration throughout the progression of the reaction, as taught by McGough. The purging of the vapor space/head space of the reactors would help minimize the reaction of the reactants in the liquid and the compounds present in the gas phase. Furthermore, given that McGough and Li (in view of Hu) are directed to similar methods of producing silver nanowires, a person of ordinary skill in the art would have a reasonable expectation of success in applying the teaches of McGough to Li in view of Hu and the University of Michigan. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2016/0082418 – Producing nanowires with a similar length and diameter
US 9,205,193 – Method of production silver nanostructures using a similar method
US2014/0251087 – Producing silver nanowires using several stages 
US2012/0063948 – Producing silver nanowires via reduction reaction
US2010/0269635 – Producing silver nanoparticles including related to producing nanowires.
US2013/0192423 – Producing silver nanowires using polyol solution and halide
KR101369881 – Similar method of producing silver nanowires including using ultrasonicaiton
CN103357889 – Highly similar method of preparing silver nanowires using chlorides or bromides and acetone/ethanol for washing
KR101326952 – Similar method of producing silver nanowires including using PVP with a high MW


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735